

Exhibit 10.2
privateaircraftagreem_image1.jpg [privateaircraftagreem_image1.jpg]
1290 Avenue of the Americas
11th Floor
New York, NY 10104
tel 212 584 5100
fax 212 584 5200
www.siriusxm.com
 



August 16, 2018




Mr. James E. Meyer
Sirius XM Radio Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104




Use of Private Aircraft


Dear Jim:


This letter (this “Agreement”) sets forth our agreement with respect to your use
of a private aircraft (the “Aircraft”) arranged by Sirius XM Radio Inc. (“Sirius
XM”).


1.    Use of the Aircraft. During the Term (as defined below), you may use up to
100 hours per year worth of flight time (the “Annual Allotment”) on the Aircraft
for personal use, which shall include travel to and from your homes (“Personal
Flight Time”). The Annual Allotment for 2018 and any other partial year during
the Term shall be reduced on a pro rata basis. Sirius XM will not have any
obligation to pay you for any unused Annual Allotment and any unused Annual
Allotment with respect to any year may not be carried over to any subsequent
year.
2.    IRS Reporting. The fair market value of Personal Flight Time will be
reflected as income on your W-2 in accordance with applicable IRS regulations
based on the Standard Industry Fare Level formula (SIFL) pursuant to 26 C.F.R.
§1.61-21(g) or a comparable successor provision.


3.    Term. The term of this Agreement (the “Term”) will be deemed to have
commenced on the date hereof and will expire on the earliest of (i) the date
that you cease to be employed as a full-time employee of Sirius XM under the
terms of the Employment Agreement, dated August 16, 2018, between you and Sirius
XM and (ii) December 31, 2019.




--------------------------------------------------------------------------------


James E. Meyer    2    August 16, 2018


4.    Governing Law. This Agreement will be governed by, and will be construed
and enforced in accordance with, the laws of the State of New York.
    
5.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all previous written or oral representations, promises,
agreements or understandings of whatever nature between the parties with respect
to the subject matter. This Agreement may not be altered or amended except by an
agreement in writing signed by both parties. This Agreement may be signed in
counterparts.


If you are in agreement with the foregoing, please execute the enclosed copy of
this letter.


Very truly yours,


Sirius XM Radio Inc.




By:/s/ Patrick Donnelly        
Patrick Donnelly
Executive Vice President, General
Counsel and Secretary
Agreed:






/s/ James E. Meyer        
James E. Meyer



